Citation Nr: 1217069	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  12-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to death pension benefits has been presented.  

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death has been presented.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 1945 and from November 1946 to March 1964.  The appellant seeks recognition as the surviving spouse in her pursuit of death pension benefits.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 and May 2011 decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the appellant presented testimony before the undersigned Veterans Law Judge at a hearing held at the local RO.  A transcript of the hearing is associated with the record. 

The Board has reviewed the appellant's physical claims file, as well as the electronic records located through the "Virtual VA" system to ensure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in February 1970.

2.  In the April 1970 decision, the RO denied the appellant's claim for death pension benefits, on the basis that the evidence did not show that the Veteran's death was due to a service-connected disease or injury; she was not married to the Veteran for one year or more prior to his death; and there were no children born of the marriage.  

2.  The appellant did not appeal the April 1970 RO decision after being notified of the decision and her appellate rights, and the decision is final.

3.  Evidence received subsequent to the April 1970 rating decision is either duplicative of evidence previously of record or does not relate to a previously unestablished fact necessary to substantiate the claim.    

4.  At the Travel Board hearing held in March 2012, which was prior to the promulgation of a decision in the appeal, the appellant requested that her appeal involving the issue of service connection for the cause of the Veteran's death be withdrawn.  

CONCLUSIONS OF LAW

1.  The April 1970 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has not been presented, and the claim of entitlement to death pension benefits is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  Regarding the issue of whether new and material sufficient to reopen the previously denied claim for service connection of the Veteran's cause of death, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Board notes that the appellant was not provided with adequate VCAA notice with respect to her application to reopen her previously denied claim during the course of her claim/appeal.  The notice letter sent to the appellant in January 2011 did not specifically address the prior final denial of death pension benefits.  However, the failure to provide the appellant with proper notice with respect to her application is non-prejudicial because her claim was previously denied as a matter of law.  Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  Thus, because the law which is dispositive resulted in the prior final denial of entitlement to death pension benefits on the basis that the appellant was not recognized as the surviving spouse for VA death pension purposes and the benefits could not be awarded as a matter of law, the Board finds that the failure to provide proper notice in this case is harmless error.  

For the foregoing reasons, the Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence

In this case, the appellant seeks to reopen a previously denied claim for death pension benefits.  The current claim is grounded upon the same factual bases as the claim previously denied in the prior final rating decision dated in April 1970.  Thus, as a general matter, it is appropriate for the Board to consider the appellant's claim as a request to reopen previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

It must be noted that it appears that with the passage of time, the appellant has forgotten that she applied for benefits following the Veteran's death in 1970.  She testified that she only learned of such benefits in 2009.  However, there is a 1970 application for benefits in the file, signed by her, and she was awarded burial benefits at that time.  The notice letter was sent to the correct address and was not returned.  Although the Board sympathizes that the appellant cannot now recall the prior claim, the fact remains that the documents are in the Veteran's claims file, and the Board has no choice but to consider her current claim as one to reopen a previously denied claim.


It appears that the RO has reopened the appellant's claim and considered her claim on the merits.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the appellant requested to reopen her previously denied claim for death pension benefits in October 2010.     

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

The appellant originally filed a claim in February 1970 for death benefits.  In the April 1970 rating decision, the RO denied the appellant's claim for death pension benefits, on the basis that the evidence did not show that the Veteran's death was due to a service-connected disease or injury; she was not married to the Veteran one year or more prior to his death; and there were no children born of the marriage.  The appellant received notification of that decision and her appellate rights, but did not appeal the decision.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the April 1970 decision included the death certificate showing that the Veteran died in February 1970, the marriage certificate for the Veteran and the appellant showing that they were married in July 1969; marriage and divorce decrees regarding former marriages for the Veteran; a birth certificate for the Veteran's daughter; the Veteran's service treatment records (STRs); the VA Form 21-534 dated in February 1970; and the DD Form 214 and WD AGO Form 53.  

Since the April 1970 denial of the claim, additional evidence has been associated with the record.  Such evidence consists of a report of casualty and statement of service received in May 1970; copies of the Veteran's DD Forms 214; a certified copy of the Veteran's death certificate; a copy of the death certificate; the October 2010 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child); a completed VA Form 21-0512s-1 (Old Law and Section 306 Eligibility Verification Report (Surviving Spouse));the VA Form 21-686c completed by the appellant; the March 2012 Board hearing transcript; and written statements submitted by the appellant in support of her claim/appeal.

After review of the evidence associated with the record since the April 1970 rating decision, the Board finds that new and material evidence has not been presented sufficient to reopen the claim.  

The appellant has repeatedly asserted in statements submitted throughout the course of her claim/appeal, as well as at the Board hearing, that she is entitled to death pension benefits by virtue of having been the Veteran's spouse at the time of his death.  However, she does not dispute and, in fact, acknowledges that she was married to the Veteran for less than a year and had no children born of the union.  The appellant does not contend and the evidence does not show that she otherwise qualifies as the surviving spouse for VA death pension purposes due to having been married to the Veteran prior to any applicable delimiting dates.  (The deceased, who did not serve in Vietnam, was not a Veteran of the Vietnam era.)  The appellant's claim was previously denied because she did not qualify as the surviving spouse for VA death pension purposes.  None of the evidence presented since the April 1970 decision shows that she now meets the eligibility requirements necessary to be recognized as a surviving spouse for VA death pension purposes.  Therefore, the evidence presented is essentially duplicative of evidence previously considered or otherwise does not relate to a previously unestablished fact necessary to substantiate the claim.      

While the Board appreciates the appellant's sincere hearing testimony before the undersigned and is sympathetic to her report of financial hardship, as well as the circumstances surrounding the untimely death of the Veteran, the legal criteria governing the payment of death pension benefits are clear.  Her claim was previously denied as a matter of law because she did not meet the eligibility requirements to be recognized by VA as the Veteran's surviving spouse for death pension purposes despite having been married to the Veteran at the time of his death (i.e., that she was the Veteran's widow).  She has not presented any evidence since the prior final denial to show that she now meets those requirements.  Therefore, the Board concludes that new and material evidence has not been presented sufficient to reopen the appellant's previously denied claim for death pension benefits, and the appeal is denied.  

In reaching the above decision, it necessarily follows that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the April 1970 decision such that the provisions of 38 C.F.R. § 3.156(b) would apply in this case.  The Board further notes that no relevant service department records have been associated with the record since the April 1970 decision such that 38 C.F.R. § 3.156(c) would apply.  

III.  Withdrawal of appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Board hearing before the undersigned, the appellant clarified that she is not pursuing a claim for the cause of the Veteran's death and only wants to continue with her appeal for entitlement to death pension benefits.  See hearing transcript, page 2.  This comports with her substantive appeal where she checked the box indicating that she was only appealing a certain issue, and she wrote that she only wanted to appeal the issue of monthly pension benefits.  Thus, because the appellant has withdrawn her appeal on the record at the hearing with respect to the issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

New and material evidence has not been presented, and the claim of entitlement to death pension benefits is not reopened.
 
The issue of whether new and material evidence sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death has been presented is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


